DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (U.S. 2012/0050193).

Regarding claim 21, Noguchi discloses a display device (442, Fig. 6; page 3, para [0051]) comprising:
	image signal lines (25, Fig. 6; page 4, para [0062]) arrayed in a first direction (horizontal X direction, Figs. 6 and 21)
	scanning signal lines (26, Fig. 6; page 4, para [0062]) arrayed in a second direction (vertical Y direction, Figs. 6 and 21) intersecting the first direction (horizontal X direction, Figs. 6 and 21);
	a first common electrode (odd numbered common electrode 33, Figs. 8-9; page 4, para [0057]; page 5, para [0066]);
	a second common electrode (even numbered common electrode 33, Figs. 8-9; page 4, para [0057]; page 5, para [0066]);
	a first metal line (odd numbered electrodes 34, Fig. 7; page 4, para [0058]); and
	a second metal line (even numbered electrodes 34, Fig. 7; page 4, para [0058]),
	wherein
	the first common electrode (odd numbered common electrode 33, Figs. 8-9) and the second common electrode (even numbered common electrode 33, Figs. 8-9) are arrayed in the first direction (since the odd and even numbered common electrode 33 extend in the horizontal X direction as broadly interpreted, Figs. 7, 11, 19 and 21),
	the first common electrode (odd numbered common electrode 33, Figs. 7-9 and 11) is separated from the second common electrode (even numbered common electrode 33, Figs. 7-9 and 11) by a first slit (33B, Figs. 7-9, and 11; page 5, para [0066]),
	the first metal line (odd numbered electrodes 34, Fig. 7) overlaps the first slit (33B, Figs. 7-9, 11, and 13)
	the second metal line (even numbered electrodes 34, Fig. 7) overlaps the first slit (33B, Figs. 7-9, 11, and 13), and
	the first metal line (odd numbered electrodes 34, Fig. 7) is separated from the second metal line (even numbered electrodes 34, Fig. 7) at an interval in the second direction (since the gap between odd and even numbered electrodes 34 are disposed at intervals that extend in the second direction along the vertical Y direction as broadly interpreted, Figs. 7 and 21).
	
Regarding claim 22, Noguchi discloses a display device with all the limitations above and further discloses a first insulating layer (23, Figs. 16 and 20; page 6, para [0083]), wherein
	the first insulating layer (23, Figs. 16 and 20) has a bottom surface (bottom surface of 23, Figs. 16 and 20) and a top surface (top surface of 23, Figs. 16 and 20) opposed to the bottom surface (bottom surface of 23, Figs. 16 and 20),
	the bottom surface (bottom surface of 23, Figs. 16 and 20) of the first insulating layer (23, Figs. 16 and 20) covers the image signal lines (25, Figs. 6 and 20-21),
	each of the first metal line (odd numbered electrodes 34, Figs. 7 and 16) and the second metal line (even numbered electrodes 34, Figs. 7 and 16) is located on the top surface (since the odd and even numbered electrodes 34 are located on the top surface of 23, Figs. 7 and 16), and 
	each of the first metal line (odd numbered electrodes 34, Figs. 7 and 16) and the second metal line (even numbered electrodes 34, Figs. 7 and 16) overlaps one of the image signal lines (25, Fig. 7) via the first insulating layer (23, Figs. 7 and 16).

Allowable Subject Matter
Claims 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 23 having all the combination of features including the first slit includes a first part extending in a third direction and a second part extending in a fourth direction, the third direction is a direction crossing the second direction at a first acute angle in a clockwise direction, the fourth direction is a direction crossing the second direction at a second acute angle in a counter-clockwise direction, a part of the first metal line extends in parallel to the first part of the first slit, and a part of the second metal line extends in parallel to the second part of the first slit.  Claims 24-29 are objected to as being dependent on claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871